UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7895



COLIN E. COTA,

                                              Plaintiff - Appellant,

          versus


GENE JOHNSON; FRED SCHILLING; PAUL GREENE; D.
A. BRAXTON; J. ARMENTROUT; C. E. YATES; JOHN
DOES,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-03-782-SGW)


Submitted:   April 20, 2005                 Decided:   April 29, 2005


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Colin E. Cota, Appellant Pro Se. Mark Ralph Davis, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Peter Duane
Vieth, WOOTENHART, P.L.C., Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Colin E. Cota appeals the district court’s order adopting

in part the report and recommendation of the magistrate judge and

granting summary judgment to Defendants as to Cota’s claims under

42 U.S.C. § 1983 (2000) of deliberate indifference to his serious

medical needs.   We have reviewed the record and find no reversible

error.   Accordingly, we deny his motion for appointment of counsel

and affirm on the reasoning of the district court.      See Cota v.

Johnson, No. CA-03-782-SGW (W.D. Va. filed Nov. 5, 2004; entered

Nov. 8, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -